Citation Nr: 1009234	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to January 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is currently with the RO in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran primarily contends that his current right hip 
disability, alternatively diagnosed as avascular necrosis 
(AVN) of the right hip with inferior acetabulum osteophytes 
and right hip degenerative joint disease, is caused or 
aggravated by service-connected degenerative disc disease of 
the lumbar spine.  

The Board takes note that the Veteran is also service-
connected for bilateral leg weakness with radiating pain, 
which should also be considered as a potential causative or 
aggravating factor in this claim.  See Robinson v. Nicholson, 
21 Vet. App. 553 (2008) ("as a nonadversarial adjudicator, 
the Board's obligation to analyze claims goes beyond the 
arguments explicitly made.")  However, the Veteran has not 
specifically argued for service connection on a direct 
service incurrence basis, and the available evidence of 
record does not raise this theory of causation.

Historically, the Veteran is service-connected for 
degenerative disc disease of the lumbar spine, rated as 40 
percent disabling, and right and left leg weakness with 
radiating pain, rated as 10 percent disabling for each 
extremity.  Notably, the Veteran's private clinical records 
in September 1979 first demonstrated a leg length discrepancy 
of 1/2 inch on the left, at which time the Veteran described 
referred to pain in the area of the right iliac joint.

An August 1995 VA examination report first reflected the 
Veteran's specific complaint of right lateral hip pain.  In 
January 2003, a VA examination demonstrated reduced strength 
of the extensor hallucis longus muscles, worse on the left.  
An X-ray examination of the right hip in February 2007 first 
demonstrated avascular necrosis (AVN) of the right hip with 
inferior acetabulum osteophytes.  At that time, the Veteran 
was reported to have a 7-year history of right groin catching 
sensation which caused radiating pain.

In August 2007, a VA examiner concluded that it was less 
likely than not that the Veteran's degenerative joint disease 
of the right hip is related to his service connected 
degenerative disc disease of the lumbar spine.  He opined 
that the Veteran's current hip condition was likely caused by 
aging, obesity, repetitive stresses incurred in the course of 
his civilian employment after separation from service, and a 
genetic predisposition to degenerative joint disease.  He 
based his opinion on the fact that a review of medical 
literature found no credible, peer reviewed studies to 
support the contention that degenerative changes to the spine 
may induce degenerative changes in lower extremity joints.  
There is conflicting information as to whether the claims 
folder was reviewed.

Notably, the August 2007 VA examiner did not provide any 
specific opinion as to whether the Veteran's current right 
hip disability is aggravated by service-connected disability.  
Given the service-connected disability involving the low back 
as well as bilateral lower extremities, the unexplained leg 
length discrepancy and the apparent lack of review of the 
claims folder, the Board finds that the August 2007 VA 
examination report is not adequate for rating purposes.  
38 C.F.R. § 4.2.  The claim, therefore, is remanded for 
additional medical opinion.





Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records 
of treatment at the Shreveport, Louisiana 
VA Medical Center since November 2008.

2.  After receipt of all anticipated additional 
evidence, schedule the Veteran for appropriate 
VA examination to determine the nature and 
etiology of his right hip disorder(s).  The 
claims file should be made available for review, 
and the examination report should reflect that 
such review occurred.  Upon physical examination 
of the Veteran and a review of the record, the 
examiner is requested to address the following 
questions:

      a) Is it at least as likely as not (50% 
probability or greater) that the Veteran's 
current right hip disability (including right 
hip AVN and degenerative joint disease) has been 
aggravated (i.e., permanently increased in 
severity) as a result of service-connected 
degenerative disc disease of the lumbar spine 
and bilateral lower extremity weakness?

      b) If aggravation is found, the examiner 
should indicate the date of onset and extent of 
aggravation if possible, and if this is not 
possible, the examiner should state as such.  

The examiner is requested to address the 
diagnoses of both right hip AVN and right hip 
arthritis.  The examiner should also discuss the 
significance, if any, of the leg length 
discrepancy found in 1979, including whether 
such disorder is related to service-connected 
origin.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather that the weight of medical evidence 
both for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the examiner cannot provide any requested 
opinion without resort to speculation, the 
examiner should so state and provide the 
reason(s) why such an opinion would be 
speculative.

3.  Thereafter, readjudicate the claim which 
includes consideration of all of the Veteran's 
service-connected disabilities.  If the claim 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

